

116 HR 5758 : Ceiling Fan Improvement Act of 2020
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5758IN THE SENATE OF THE UNITED STATESDecember 10, 2020Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo amend the Energy Policy and Conservation Act to make technical corrections to the energy conservation standard for ceiling fans, and for other purposes.1.Short titleThis Act may be cited as the Ceiling Fan Improvement Act of 2020.2.Modifications to the ceiling fan energy conservation standard(a)In generalSection 325(ff)(6) of the Energy Policy and Conservation Act (42 U.S.C. 6295(ff)(6)) is amended by adding at the end the following:(C)(i)Large-diameter ceiling fans manufactured on or after January 21, 2020, shall—(I)not be required to meet minimum ceiling fan efficiency in terms of ratio of the total airflow to the total power consumption as described in the final rule titled Energy Conservation Program: Energy Conservation Standards for Ceiling Fans (82 Fed. Reg. 6826 (January 19, 2017)); and(II)have a CFEI greater than or equal to—(aa)1.00 at high speed; and(bb)1.31 at 40 percent speed or the nearest speed that is not less than 40 percent speed.(ii)For purposes of this subparagraph, the term CFEI means the Fan Energy Index for large-diameter ceiling fans, calculated in accordance with ANSI/AMCA Standard 208–18 titled Calculation of the Fan Energy Index, with the following modifications:(I)Using an Airflow Constant (Q0) of 26,500 cubic feet per minute.(II)Using a Pressure Constant (P0) of 0.0027 inches water gauge.(III)Using a Fan Efficiency Constant (η0) of 42 percent..(b)RevisionFor purposes of section 325(m) of the Energy Policy and Conservation Act (42 U.S.C. 6295(m)), the standard established in section 325(ff)(6)(C) of such Act (as added by subsection (a) of this section) shall be treated as if such standard was issued on January 19, 2017.Passed the House of Representatives December 9, 2020.Cheryl L. Johnson,Clerk